ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 22, 28, 35, 38, 40, 41, 44, 46, 47, 50, 52 were amended 13 July 2022. 
Claims 22-23, 25-26, 28-35, 37-38, 40-41, 43-44, 46-47, 49-50 and 52 have been examined. 

Examiner’s Statement for Reasons for Allowance
Claims  22-23, 25-26, 28-35, 37-38, 40-41, 43-44, 46-47, 49-50 and 52 are allowed. The claim amendments overcome the 103 rejections. The amendments to independent claims 22, 35, 41, 47 overcome the 103 rejection by claiming, in combination with the previously claimed limitations, “a textual indicator indicating the corresponding discrepancy from among the plurality of different discrepancies with the associated compartment for each compartment determined to have the discrepancy, the plurality of different discrepancies comprising a medication expiration discrepancy and an incorrect medication discrepancy”, which overcomes the closest prior art of record including Bear (US 2013/0195326 A1), Phillips (US 2012/0328661 A1) and Ross (US 8,065,035 B2). A new prior art search was made, and the prior art reference of Aggarwal (US 2015/0283036 A1) was found to teach that a text message is sent for a medication discrepancy, but does not associate the text to an associated compartment including discrepancies such as medication expiration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626

/ROBERT A SOREY/Primary Examiner, Art Unit 3626